         Case 8:17-cv-01596-PJM Document 155 Filed 12/19/18 Page 1 of 2



                       THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF MARYLAND
                                  Greenbelt Division

 THE DISTRICT OF COLUMBIA and
 THE STATE OF MARYLAND,

                                   Plaintiffs,

        v.
                                                        Civil Action No. 8:17-cv-01596-PJM
 DONALD J. TRUMP, President of the United
 States of America, in his official capacity,

                                    Defendant.


               PLAINTIFFS’ SUGGESTION OF MOOTNESS REGARDING
                          DEFENDANT’S STAY MOTION

       On December 14, 2018, Defendant Donald J. Trump, in his individual capacity, filed a

motion to stay all proceedings pending an interlocutory appeal in the Fourth Circuit. See ECF

148. On December 17, 2018, this Court entered an Order requesting that Plaintiffs’ response to

the motion to stay address whether the Court can dismiss without prejudice the claims against

President Trump in his individual capacity, and if so, whether it should do so. See ECF 150.

Plaintiffs subsequently filed a notice pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure voluntarily dismissing without prejudice the claims against President Trump in his

individual capacity. ECF 154. That dismissal is “self-executing, i.e., it is effective at the moment

the notice is filed with the clerk and no judicial approval is required.” Marex Titanic, Inc. v.

Wrecked and Abandoned Vessel, 2 F.3d 544, 546 (4th Cir. 1993). The notice of dismissal of the

claims against President Trump in his individual capacity renders his stay motion moot. See In re

Matthews, 395 F.3d 477, 480 (4th Cir. 2005) (“A voluntary dismissal thus carries down with it . . .

all pleadings, both of plaintiff and defendant, and all issues, with respect to plaintiff’s claim.”

(internal quotation marks omitted)). Accordingly, Plaintiffs do not intend to file a response unless

directed to do so by the Court.
         Case 8:17-cv-01596-PJM Document 155 Filed 12/19/18 Page 2 of 2




Dated: December 19, 2018                 Respectfully submitted,



THE STATE OF MARYLAND                    THE DISTRICT OF COLUMBIA

BRIAN E. FROSH                           KARL A. RACINE
Attorney General of Maryland             Attorney General for the District of Columbia
STEVEN M. SULLIVAN                       NATALIE O. LUDAWAY
Solicitor General                        Chief Deputy Attorney General
Federal Bar No. 24930                    Federal Bar No. 12533

/s/ Leah J. Tulin                        /s/ Stephanie E. Litos
LEAH J. TULIN                            STEPHANIE E. LITOS*
Federal Bar No. 20083                    Assistant Deputy Attorney General
Assistant Attorney General               Civil Litigation Division
200 Saint Paul Place, 20th Floor         441 Fourth Street, N.W.
Baltimore, Maryland 21202                Washington, D.C. 20001
T: (410) 576-6962                        T: (202) 724-6650
F: (410) 576-6955                        F: (202) 741-0647
ltulin@oag.state.md.us                   stephanie.litos@dc.gov

NORMAN L. EISEN                          JOSEPH M. SELLERS
Federal Bar No. 09460                    Federal Bar No. 06284
neisen@citizensforethics.org             jsellers@cohenmilstein.com
LAURA C. BECKERMAN*                      CHRISTINE E. WEBBER*
lbeckerman@citizensforethics.org         Cohen Milstein Sellers & Toll PLLC
STUART C. MCPHAIL*                       1100 New York Avenue, N.W.
smcphail@citizensforethics.org           Washington, D.C. 20005
Citizens for Responsibility and Ethics   T: (202) 408-4600
  in Washington
1101 K Street, N.W., Suite 201
Washington, D.C. 20005                   Attorneys for Plaintiffs
T: (202) 408-5565
F: (202) 588-5020                        *admitted pro hac vice

DEEPAK GUPTA*
deepak@guptawessler.com
DANIEL TOWNSEND*
Gupta Wessler PLLC
1900 L Street, N.W.
Washington, D.C. 20009
T: (202) 888-1741
